I think the case should be affirmed. The rule laid down by this court recently in the case of Housley v. State, 55 Tex. Crim. 372, in which the opinion was written by Judge Brooks, is the correct one. We there say: "In passing upon a similar question to that here raised in the case of Bruce v. State,41 Tex. Crim. 27; 51 S.W. Rep., 954, we used the following language: `Does serious bodily injury mean necessarily contemplation of death, or any injury that will eventuate in death or might probably cause death? We do not think so. We think the word `serious' in said statute means what the word imports, that is, grave; not trivial, not slight.'" In this case the party injured carried his arm in a sling for many days. The wound was made by a deadly knife and the injury such as would never be thought of as trivial or slight, except by one reading some of the earlier decisions of this court which, in my opinion, carry the rule far beyond its proper bounds.